procedurally barred absent a demonstration of good cause and actual
                 prejudice.   See NRS 34.726(1); NRS 34.810(3). Moreover, because the
                 State specifically pleaded laches, appellant was required to overcome the
                 rebuttable presumption of prejudice. NRS 34.800(2).
                              First, relying in part on Martinez v. Ryan, 566 U.S.      132 S.
                 Ct. 1309 (2012), appellant claimed that he had good cause because he was
                 not appointed counsel in the first post-conviction proceedings. We
                 conclude that this argument lacked merit. The appointment of counsel
                 was discretionary in the first post-conviction proceedings, see NRS
                 34.750(1), and appellant failed to demonstrate an abuse of discretion or
                 provide an explanation for why he could not raise this claim earlier.
                 Further, this court has recently held that Martinez does not apply to
                 Nevada's statutory post-conviction procedures.      See Brown v. McDaniel,
                 130 Nev.      ,          P.3d     ,       (Adv. Op. No. 60, August 7, 2014).
                 Thus, the failure to appoint post-conviction counsel and the decision in
                 Martinez would not provide good cause for this late and successive
                 petition.
                              Second, appellant claimed that he had good cause due to
                 recent cases, Lafler v. Cooper, 566 US.         , 132 S. Ct. 1376 (2012), and
                 Missouri v. Frye, 566 U.S.      , 132 S. Ct. 1399 (2012), to assert that his
                 counsel was ineffective for failing to communicate additional plea offers
                 from the State. Appellant's good-cause argument was without merit
                 because his case was final when Cooper and Frye were decided, and he
                 failed to demonstrate that the cases would apply retroactively to him.
                 Even if Cooper and Frye announced new rules of constitutional law, he
                 failed to allege facts to support that he met either exception to the general
                 principle that such rules do not apply retroactively to cases which were

SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A    e
                already final when the new rules were announced.        See Colwell v. State,
                118 Nev. 807, 816-17, 59 P.3d 463, 469-70 (2002). Moreover, appellant
                merely presumed that there were additional plea offers and provided no
                factual allegation that there were actual plea offers that his counsel failed
                to communicate to him. A bare claim, such as this one, was insufficient to
                demonstrate that appellant was entitled to relief.    See Hargrove v. State,
                100 Nev. 498, 502-03, 686 P.2d 222, 225 (1984).
                            Finally, appellant failed to overcome the presumption of
                prejudice to the State. Therefore, the district court did not err in denying
                the petition. Accordingly, we
                            ORDER the judgment of the district court AFFIRMED.


                                                                         2,
                                                    Hardesty


                                                                                 ,   J.
                                                              ist7'€1
                                                    Douglas




                CHERRY, J., concurring:
                            Although I would extend the equitable rule recognized in
                Martinez to this case because appellant was convicted of murder and is
                facing a severe sentence, see Brown v. McDaniel, 130 Nev. , P.3d
                    (Adv. Op. No. 60, August 7, 2014) (Cherry, J., dissenting), I concur in
                the judgment on appeal in this case because the State pleaded laches
                under NRS 34.800(2) and appellant failed to rebut the presumption of




SUPREME COURT
     OF
   NEVADA
                                                      3
10) 1947A ceo
                 prejudice to the State.




                 cc:   Hon. Jerome T. Tao, District Judge
                       Ronald Jeffrey Mulder
                       Attorney General/Carson City
                       Clark County District Attorney
                       Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                     4
(0) 1947A    e